On argument, resettled order denying plaintiff’s motion for leave to renew a prior motion for examination before trial and on such renewal to direct that the examination be held as to the superintendent of plants and the president of defendants Loft, Inc., and Mavis, Inc., reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; examination to proceed on five days’ notice. Appeal from original order dismissed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.